department of the treasury internal_revenue_service washington d c mar tax_exempt_and_government_entities_division uics attn assistant tax officer legend beneficiary a participant b participant c state t company m company n bank o company p judge q type r crime case case case page of plan w plan x trust y court aa court bb date date date date date date date date date date year year year year sum page of sum sum sum sum sum sum sum sum sum percent ladies and gentlemen this is in response to the letter submitted on your behalf by your authorized representative as revised by correspondence dated and as supplemented by correspondence dated in which you request a series of letter rulings under sec_401 sec_401 sec_72 sec_402 sec_402 and sec_3405 of the internal_revenue_code_of_1986 code with respect to the transactions described herein the following facts and representations support your ruling requests company m which is a type r business and which has its principal office in state t maintains plan x a collectively bargained defined contribution retirement_plan and plan w a collectively bargained defined benefit retirement_plan plan x holds both pre-tax and after-tax contributions pursuant to the terms of plan x a retiree may elect to receive some or a portion of his her account balance on any business_day terminated plan x participants or active plan x participants who have attained age may receive benefits in monthly quarterly semi-annual or annual installments for a period certain of at least one year and not exceeding life expectancy or joint life expectancy your authorized representative asserts that plans x and w are qualified within the meaning of code sec_401 a and their trusts are tax-exempt pursuant to code so1 a this ruling_request pertains to the following three cases in which the united_states page of government obtained garnishment orders against the affected individuals case beneficiary a currently receives a pension from plan w as the surviving_spouse of a deceased plan w participant beneficiary a was convicted of possession of stolen mail pursuant to u s c in federal district_court during the mail contained funds owing to state t in the amount of sum to company n in the amount of sum to bank in the amount of sum and to the internal_revenue_service service in the amount of sum beneficiary a was ordered to pay restitution in the amount of sum the sum of sum sec_1 through on date year the united_states government filed an application_for writ of continuing garnishment sometimes hereinafter garnishment stemming from beneficiary a's conviction and related order of restitution a final order dated date year permitted garnishment of beneficiary a's interest in and annuity payments from plan w plan w is withholding the disputed portion of beneficiary a's monthly benefit and is placing said portion in escrow within trust y employer m appealed case which was decided by court aa to court bb the appropriate united_states circuit_court on date year case is pending before court bb case participant b a retired plan w participant was convicted in year of one count of crime s under u s c sec_371 and ordered to pay restitution to the united_states government in the amount of sum plus interest on date year the united_states government served a writ of continuing garnishment on plan w to collect the court ordered restitution as of date year the amount owing was sum which included interest on sum participant b presently receives benefits from plan w of sum per month in the form of an annuity for life with a survivor benefit in the amount of sum per month payable to participant b's spouse if she survives him company m has stopped paying the disputed amount of plan w monthly benefits to participant b and has instead escrowed said benefits pursuant to an agreement with the united_states attorney on date year judge q entered an opinion and order in case which held that the united_states government was entitled to employ a garnishment to collect the criminal restitution owed by participant b on date year judge q issued an order to pay directing plan w to garnish percent of participant b's monthly benefit employer m appealed case which was decided in court aa to court bb the appropriate united_states circuit_court on date year and filed other needed documents with that court on date year case is pending before court bb case participant c is a participant in plan x who is not yet eligible to receive distributions from said plan x on date year participant c was sentenced in federal court page of following conviction of cocaine base possession intent to distribute and aiding_and_abetting participant c's sentence included a fine in the amount of sum the united_states government obtained a writ of garnishment to collect the fine and served same on company p plan x's record keeper company p responded that it was merely the record keeper and employer m then intervened posted a bond in the amount of the fine and obtained a stay in case pending resolution of case the above-referenced writs of garnishment were obtained pursuant to the procedures authorized by the federal debt collection procedures act of fdcpa u s c and the mandatory victims restitution act u s c c based on the above facts and representations company m through its authorized representative requested the following rulings that company m's honoring of the above-described orders of garnishment pursuant to which company m was ordered to pay a percentage of the annuity payments otherwise payable to either beneficiary a or participant b or participant b’s survivor under plan w or an amount from participant c's account in plan x will not result in the failure of either plan x or plan w to meet the requirements of code sec_401 to the extent that either plan pays some or all of a participant's or beneficiary's benefit to the united_states government when required to do so pursuant to an order of garnishment obtained pursuant to u s c and the fdcpa this conclusion applies regardless of whether the purpose of the garnishment is to collect a a fine payable to the united_states government b criminal restitution amounts payable to the united_states government or any agency or department thereof c criminal restitution amounts payable to the united_states government for the benefit of private parties or d criminal restitution amounts payable to the united_states government for the benefit of a state_or_local_government entity or any agency or department thereof that plan x and plan w will not violate the exclusive benefit rule_of code sec_401 when paying some or all of a participant's or beneficiary's benefit to the united_states government when ordered to do so pursuant to an order of garnishment obtained pursuant to u s c and the fdcpa this conclusion applies regardless of whether the purpose of the garnishment is to collect a a fine payable to the united_states government b criminal restitution amounts payable to the united_states government or any agency or department thereof c criminal restitution amounts payable to the united_states government for the benefit of private parties or d criminal restitution amounts payable to the united_states government for the benefit of a state_or_local_government entity or any agency or department thereof that a lien created pursuant to u s c c attaches immediately but the united_states government i cannot garnishee or otherwise collect against a plan page of participant's or beneficiary's benefit until the participant or beneficiary has a right to a distribution distributable event under the terms of either plan x or plan w ii steps into the shoes of either the participant or beneficiary and can make an election on his or her behalf when such person is eligible for a distribution but has not elected same and iii is subject_to the qualified_joint_and_survivor_annuity rules and other plan provisions to the same extent as either the participant or beneficiary that payments made from either plan x or plan w pursuant to the above- referenced orders of garnishment obtained pursuant to u s c c are not subject_to the 10-percent additional income_tax imposed under code sec_72 pursuant to code sec_72 and to what extent if any do payments made from either plan x or plan w to the united_states government pursuant to the above-referenced orders of garnishment obtained pursuant to u s c c constitute eligible rollover distributions within the meaning of code sec_402 such that company m must provide a written notice to affected plan participants or beneficiaries before making distributions as provided under code sec_402 and withhold federal income taxes at the mandatory rate as required under code sec_3405 and d with respect to your ruling requests code sec_401 provides in general that a_trust shall not constitute a qualified_trust under code sec_401 unless the plan of which the trust is a part provides that benefits under the plan may not be assigned or alienated a limited exception applies to the voluntary and revocable assignment of up to percent of any benefit payment to a plan participant in pay status code to a a which are not pertinent in the instant case a provides exceptions the anti-alienation rule_of code sec_1_401_a_-13 of the income_tax regulations regulation or regulations provides that the anti-alienation rule_of code sec_401 does not apply to the enforcement of a federal tax levy made pursuant to code sec_6331 sec_1_401_a_-13gi provides that the anti-alienation rule_of code sec_401 does not apply to the collection by the united_states on a judgment resulting from an unpaid tax_assessment sec_1 a -13 c i provides that an assignment_or_alienation for purposes of code sec_401 includes any direct or indirect arrangement whereby a party acquires a right enforceable against a plan in or to all or any part of a plan benefit which may become payable to a participant or beneficiary page of code sec_401 provides that a_trust is not qualified unless under the trust instrument it is impossible at any time prior to the satisfaction of all liabilities with respect to employees or their beneficiaries under the trust for any part of the corpus or income to be used for or diverted to purposes other than for the exclusive benefit of the employees or their beneficiaries sec_1_401-2 of the regulations provides that the phrase ‘purposes other than for the exclusive benefit of his employees or their beneficiaries' includes all objects or aims not solely designed for the proper satisfaction of all liabilities to employees or their beneficiaries covered by the trust code sec_6331 authorizes the service to levy upon all property or rights to property of a taxpayer to collect delinquent taxes a levy extends only to property rights and obligations that exist at the time of the levy obligations exist for the purpose of a levy when the liability of the obligor is fixed and determinable although the right to receive payment maybe deferred until a later date see sec_301 a of the regulations code sec_402 provides that distributions from plans qualified within the meaning of code sec_401 are taxable to the distributee in the year of distribution under code sec_72 code sec_72 imposes an additional 10-percent income_tax on the taxable_portion of any distribution from a qualified_retirement_plan including one qualified within the meaning of code sec_401 unless one of the exceptions found at code sec_72 applies code sec_72 exempts from the 10-percent additional tax amounts distributed on account of a levy imposed under code sec_6331 on a qualified_retirement_plan code sec_3504 requires a plan_administrator to withhold percent of any a designated any pension annuity profit- designated_distribution distribution is any distribution or payment from or under sharing or stock_bonus_plan see code sec_3405 an eligible_rollover_distribution also that is code sec_402 provides in relevant part that an eligible_rollover_distribution is a distribution to an employee of all or portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include -- a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made -- i for the life or life expectancy of the employee or the joint lives or joint life expectancies the employee's designated_beneficiary or the employee and of for a specified period of years or more page of for purposes of code sec_402 sec_2 qualified_trust includes the trust associated with a retirement_plan qualified within the meaning of code sec_401 in general then an eligible_rollover_distribution is a taxable_distribution to the payee or distributes thereof mandatory 20-percent withholding does not apply to an eligible_rollover_distribution totaling less than dollar_figure after aggregation of all such distributions during a calendar_year see sec_31_3405_c_-1 of the regulations question and answer-14 the fdcpa is codified pincite u s c to u s c provides in relevant part that a fine is a form of debt subject_to collection under the fdcpa u s c provides in relevant part that a court may issue a writ of gamishment against property including nonexempt disposable earnings in which the debtor has a substantial interest and which is in the possession custody of a person other than the debtor in order to satisfy a judgment against the debtor u s c a provides that the united_states may enforce a judgment imposing a fine in accordance with the practices and procedures for the enforcement of a civil judgment under federal or state law against all property or rights to property of the person fined except that property_exempt_from_levy for taxes pursuant to sec_6334 and of the code shall be exempt from enforcement of the judgment under federal_law none of the above-referenced subsections of code sec_6334 apply to pensions or benefits provided under a retirement_plan described in code sec_401 u s c a in pertinent part applies the exemptions found under either u s c sec_522 the bankruptcy code or the law of a debtor's domicile to enforcement actions under the fdcpa u s c sec_522 in pertinent part exempts payments under a stock bonus which is qualified under either pension profit-sharing annuity or similar plan or contract code sec_401 sec_403 sec_403 or sec_408 from a debtor's estate in a bankruptcy action u s c a provides that u s c shall not apply to the enforcement of a fine under federal_law u s c c provides that a fine imposed as part of a criminal sentence pursuant to the provisions of subchapter_c of chapter of title et seq or an order of restitution made pursuant to that title is a lien in favor of the united_states on all property and rights to property of the person fined as if the liability of the person fined were a liability for a tax assessed under the code the legislative_history of u s c provides in relevant part that criminal fines page of are to be treated as if they were debts for delinquent income taxes under the code the legislative_history also indicates that the only property exempt from execution for a criminal fine is that property described in a subset of the property exempted from levy for the collection of income taxes under u s c sec_6334 see h_rep_no s rep no and h conf_rep no all of which are reprinted pincite u s c c_ a n u s c a which is u s c and its legislative_history indicate that the united_states may enforce a judgment either to collect a criminal fine rendered in its favor or to satisfy an order of restitution against all of a defendant's property except that property which would be exempt from a levy for the payment of federal income taxes pursuant to u s c a certain exemptions under code sec_6334 apply to actions to enforce a criminal fine however a plan participant's interest in a qualified_plan does not come within any of the cited code sec_6334 exemptions thus since none of the specific exemptions found in u s c applies either to the collection of fines or the enforcement of orders of restitution said section authorizes the united_states to collect a fine or restitution imposed against an affected individual from such individual's interest in a qualified_retirement_plan however an issue then arises as to whether said collection would violate code sec_401 which is the subject matter of the first ruling_request two recent cases have held that the federal government may enforce orders of restitution against a pension_plan without disqualifying the plan in 265_fsupp2d_788 e d mich a payee under the ford motor company retirement trust ford trust was convicted in federal court and ordered to pay restitution the federal government filed an application_for a writ of continuing garnishment under the fdcpa and the magistrate judge ruled in relevant part that the government was entitled to garnish the payee's interest in the ford trust the district_court upheld the magistrate's ruling that the government was entitled to gamish the payee's interest in the ford trust ford argued that code sec_401 prohibited the garnishment since sec_1_401_a_-13 of the regulations only exempts federal tax_liabilities and not liabilities that are like tax_liabilities or similar to tax_liabilities tyson slip op pincite the court disagreed and held that under the fdcpa court ordered restitution is a lien in favor of the united_states and that the liability is treated as if it were a liability for an assessed tax tyson slip op pincite the court then held that collection of the ordered restitution falls implicitly within the exception listed in regulation sec_1 a -13 b ii for collection by the united_states on a judgment resulting from an unpaid tax_assessment id the united_states court for the eastern district of michigan also ruled in favor of permitting garnishment in united_states v clark no- 02-x-74872 e d mich date page of in clark a participant in the ford motor company-uaw retirement_plan was convicted for his involvement in a food stamp fraud conspiracy sentenced to a term of imprisonment and ordered to pay dollar_figure in criminal restitution for the benefit of the u s department of agriculture the federal government sought a writ of garnishment against the participant's interest in the plan arguing that pension benefits are subject_to garnishment under the fdcpa for restitution in a criminal case ford argued that criminal restitution is not specifically listed among the exceptions to anti-alienation specified in code sec_401 and regulation sec_1_401_a_-13 slip op pincite- ford further argued that the exemption for federal tax levies under regulation sec_1 a - b does not apply to liabilities deemed to be the functional equivalent of tax levies id the court rejected ford’s arguments and followed the holding and reasoning of tyson a case with similar facts slip op pincite the clark court also relied on 196_fsupp2d_1196 n d okla which concluded that an erisa plan was subject_to garnishment to satisfy a criminal fine pursuant to the fdcpa it cited with approval the rice court’s discussion of 493_us_365 in which it distinquished guidry the rice court reasoned that guidry left room for congress to provide exceptions to the anti-alienation rule and concluded that congress created such an exception when it enacted the fdcpa slip op pincite the court also held that guidry did not preclude the treasury_department and the service from crafting exceptions to the anti-alienation rule in regulations such as when regulation sec_1 a -13 b was published the above-referenced sections of the united_states_code indicate that a judgment rendered by a federal court either imposing a fine payable to the united_states or enforcing an order of restitution is to be treated as a tax_liability as such it is a reasonable interpretation of sec_1_401_a_-13gii of the regulations that said section authorizes the enforcement of such judgments against a plan participant's or beneficiary's interest a code sec_401 plan irrespective of the general anti-alienation rule_of code sec_401 in thus after careful consideration and consistent with the holdings and the rationales of the courts in tyson and clark we are of the opinion that the general anti-alienation rule_of code sec_401 does not preclude either a court's garnishing the benefit of a fined participant or beneficiary in a qualified_pension plan in order to collect a fine imposed in a federal criminal action or garnishing a benefit to enforce an order of restitution against either a plan participant or beneficiary thereof moreover our position is not affected where the ultimate beneficiary of a restitution payment collected from a plan as the result of a garnishment order is a private party or state government because u s c c treats restitution payments as if they were liabilities for a tax debts originally owed to a private party under a non-governmental contract or to a state page of government become lien s in favor of the united_states covered by u s c c once they are converted to a court-imposed fine or restitution order they are therefore subject_to garnishment under the fdcpa and can be collected without violating the anti-alienation provisions of the code thus with respect to your first ruling_request we conclude as follows that company m's honoring of the above-described orders of garnishment pursuant to which company m was ordered to pay amounts from either beneficiary a's participant b's or participant c's benefit under either plan x or plan w will not result in the failure of either plan x or plan w to meet the requirements of code sec_401 to the extent that either plan pays some or all of a participant's or beneficiary's benefit to the united_states government when required to do so pursuant to an order of garnishment obtained pursuant to u s c and the fdcpa this conclusion applies regardless of whether the purpose of the garnishment is to collect a a fine payable to the united_states government b criminal restitution amounts payable to the united_states government or any agency or department thereof c criminal restitution amounts payable to the united_states government for the benefit of private parties or d criminal restitution amounts payable to the united_states government for the benefit of a state_or_local_government entity or any agency or department thereof with respect to your second ruling_request a plan's distribution of benefits to satisfy a criminal fine or restitution order pursuant to a garnishment order is for the exclusive benefit of the participant because it satisfies his debt out of plan assets in a manner authorized by u s c c and the fdcpa see g_c_m big_number date payment of retirement benefits that are in payout status to the bankruptcy trustee will not violate the exclusive benefit rule thus with respect to your second ruling_request we conclude as follows that plan x and plan w will not violate the exclusive benefit rule_of code sec_401 when paying some or all of a participant's or beneficiary's benefit to the united_states government when ordered to do so pursuant to an order of garnishment obtained pursuant to u s c and the fdcpa this conclusion applies regardless of whether the purpose of the garnishment is to collect a a fine payable to the united_states government b criminal restitution amounts payable to the united_states government or any agency or department thereof c criminal restitution amounts payable to the united_states government for the benefit of private parties or d criminal restitution amounts payable to the united_states government for the benefit of a state_or_local_government entity or any agency or department thereof with respect to your third ruling_request a levy also reaches a taxpayer's present right to payment at some time in the future revrul_55_210 1955_1_cb_544 a levy is enforceable page of against such future_benefits when the taxpayer becomes eligible to receive them in a levy proceeding the irs steps into the taxpayer's shoes and the irs acquires whatever rights the taxpayer himself possesses 472_us_713 internal citations and quotations omitted this includes the right to elect to receive a plan benefit subject_to a lien when the participant has failed to do so however the government can stand in no better position than the taxpayer whose property or right to property is being levied upon 494_f2d_919 2d cir thus the service can only demand payment when the taxpayer's right to payment ripens because the government is collecting the fine or restitution payment as if it were a liability for a tax pursuant to u s c c the government is subject_to the same constraints when enforcing its garnishment order that the service is subject_to when collecting a tax the government steps into the shoes of the taxpayer so that the lien created under u s c c may attach immediately although the government cannot collect against the benefit until the participant has a right to a distribution under the terms of the plan for the same reason the government can make unexercised distribution elections on behalf of the participant but is subject_to the terms of the plan eg pertaining to spousal consent to the same extent as the participant thus with respect to your third ruling_request we conclude as follows that a lien created pursuant to u s c c attaches immediately but the united_states government i cannot garnishee or otherwise collect against a plan participant's or beneficiary's benefit until the participant or beneficiary has a right to a distribution distributable event under the terms of either plan x or plan w ii steps into the shoes of either the participant or beneficiary and can make an election on his or her behalf when such person is eligible for a distribution but has not elected same and ili is subject_to the qualified_joint_and_survivor_annuity rules and other plan provisions to the sane extent as either the participant or beneficiary with respect to your fourth ruling_request where the government is seeking to collect a debt owed to it the tax_court has ruled that the additional penalty tax does not apply murillo _v commissioner t c memo acg 1999_1_cb_332 seizure of ira in forfeiture proceeding for violation of money laundering statute in its action on decision in this case the service stated that it will not assess the code sec_72 additional tax in cases where the government action triggers see murillo vs commissioner t c memo action on dec date the collection of criminal fines or restitution payments under u s c is such a government action consequently any distributions that result from the collection of such criminal fine or restitution payments are not subject_to the additional tax an early distribution from a qualifed plan page of thus with respect to your fourth ruling_request we conclude as follows that payments made from either plan x or plan w pursuant to the above- referenced orders of garnishment obtained pursuant to u s c c are not subject_to the 10-percent additional income_tax imposed under code sec_72 pursuant to code sec_72 with respect to your fifth ruling_request in accordance with the law cited above distributions of pension assets made pursuant to a service levy are thus taxable_distributions under code sec_402 if such distributions are eligible rollover distributions they are subject_to the mandatory 20-percent withholding since under u s c c the liability of a person fined or ordered to make restitution is treated as a tax_liability distributions from a qualified_pension plan pursuant to a garnishment order enforcing collection of a criminal fine or restitution payment are governed by the same rules where the government collects a portion of monthly annuity payments made for life or life expectancy or joint life or joint life expectancy or where another exception to eligible_rollover_distribution treatment is applicable there is no mandatory withholding because such payments are not eligible rollover distributions however where the government collects a lump sum installment payments or other_payments that fall within the definition of an eligible_rollover_distribution mandatory withholding applies in two of the cases at issue case and case the government has garnished annuity payments from company m's defined_benefit_plan plan w such distributions are not subject_to mandatory 20-percent withholding because they lie outside the definition of eligible rollover distributions see code sec_402 c a a similar inquiry must be made with respect to the third case when the participant becomes elgible to receive benefits the types of distributions available and the benefit elected under plan x will determine whether the 20-percent mandatory withholding requirement applies thus with respect to yourr fifth ruling_request we conclude as follows lump sum payments from either plan x or plan w made pursuant to orders of garnishment obtained pursuant to u s c c constitute eligible rollover distributions as defined in code sec_402 and as such are subject_to the written notice requirements of code sec_402 and mandatory 20-percent tax withholding required by code sec_3405 payments made pursuant to orders of garnishment obtained pursuant to u s c c in the form of periodic distributions as that term is defined in code sec_402 are not eligible rollover distributions and are not subject_to mandatory withholding page of this letter_ruling is based on the facts and representations contained herein this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto code sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter riling is being sent to your authorized representative the service's point_of_contact with respect to this letter_ruling is esq dd who may be reached at phone or fax sincerely yours frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
